Citation Nr: 0017153	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  00-04 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a seizure disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
weakness of the right upper extremity, secondary to 
intracranial hemorrhage.

3.  Entitlement to an evaluation in excess of 10 percent for 
weakness of the right lower extremity, secondary to 
intracranial hemorrhage.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1972 and from January 1977 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  As a result of his change of 
residence, the veteran's claims file was subsequently 
transferred to the RO in Houston, Texas.



REMAND

In his March 2000 substantive appeal, the veteran requested a 
hearing before a Member of the Board.  In response to a 
letter from the Board in June 2000, the veteran again 
indicated his desire for a hearing before a Member of the 
Board at the RO.  A review of the file reflects that the 
veteran has not been scheduled for a hearing before a Member 
of the Board at the RO.  Therefore, in order to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule a hearing for the 
veteran at the Houston, Texas RO before a 
Traveling Member of the Board.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action unless otherwise notified.

The Board notes appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




